Title: From George Washington to Seth Warner, 6 August 1782
From: Washington, George
To: Warner, Seth


                  
                     Sir
                     Head Quarters. 6th Augst 1782
                  
                  Your Letter of the 16th June last reached me but a few Days ago, containing Intelligence from Canada similar to what I have received from that Quarter, thro various other Channels—As I am desirous to obtain every Information of the Motions & probable Designs of the Enemy that can be collected; I am obliged to you for your Attention in this Respect.
                  I am very sorry for the Situation of the prisoners who have been carried into Canada—some Circumstances which took place last Spring respectg a general Exchange, in which my Wishes were much disappointed prevent at present my being able to give them any Relief—I hope however that the Time is not far distant when their Exchange may be effected on proper principles. Wishing you a Restoration of Health & Usefullness—I am Sr Your most Obedt Servt
                  
               